     Case 2:17-cv-01677-JCM-NJK Document 78 Filed 02/05/19 Page 1 of 6



     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Yanxiong Li, Esq.
 3   Nevada Bar No. 12807
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     yli@wrightlegal.net
 6   Attorneys for Plaintiff, U.S. Bank National Association, as Trustee for Structured Asset
 7   Securities Corporation Mortgage Loan Trust 2007-BNC1, Mortgage Pass-Through
     Certificates, Series 2007-BNC1
 8
                                    UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
     U.S. BANK NATIONAL ASSOCIATION, AS                  Case No.: 2:17-cv-01677-JCM-NJK
11   TRUSTEE FOR STRUCTURED ASSET
     SECURITIES CORPORATION MORTGAGE
12   LOAN TRUST 2007-BNC1, MORTGAGE
13   PASS-THROUGH CERTIFICATES, SERIES                   STIPULATION AND ORDER FOR
     2007-BNC1,                                          DISMISSAL OF SFR INVESTMENTS
14                                                       POOL 1, LLC
                      Plaintiff,
15
16          vs.

17   SFR INVESTMENTS POOL 1, LLC, a
     domestic limited liability company; LOS
18
     PRADOS COMMUNITY ASSOCIATION, a
19   domestic non-profit coop corp without stock;
     NEVADA ASSOCIATION SERVICES, INC.,
20   a domestic corporation,
21
                      Defendants.
22
     SFR INVESTMENTS POOL 1, LLC,
23
                      Counter/Cross-Claimant
24
25          vs.

26   U.S. BANK NATIONAL ASSOCIATION, AS
     TRUSTEE FOR STRUCTURED ASSET
27
     SECURITIES CORPORATION MORTGAGE
28   LOAN TRUST 2007-BNC1, MORTGAGE
     PASS-THROUGH CERTIFICATES, SERIES


                                                       1
                  Stipulation and Order for Dismissal (Case No.: 2:17-cv-01677-JCM-NJK)
     Case 2:17-cv-01677-JCM-NJK Document 78 Filed 02/05/19 Page 2 of 6



     2007-BNC1; SALVATORE A. MONCADA, an
 1
     individual; MARY M. MONCADA, an
 2   individual,

 3                   Counter/Cross-Defendants.
 4
 5
 6          Plaintiff/Counter-defendant, U.S. Bank National Association, as Trustee for Structured
 7   Asset Securities Corporation Mortgage Loan Trust 2007-BNC1, Mortgage Pass-Through
 8   Certificates, Series 2007-BNC1 (hereinafter “U.S. Bank”), Defendant/Counterclaimant SFR
 9   Investments Pool 1, LLC (“SFR”), by and through the undersigned counsels hereby stipulate
10   and agree as follows:
11   WHEREAS:
12          1.       The real property which is the subject of this case is commonly known as 5404
13   Singing Hills Drive, Las Vegas NV 89130, APN No. 125-36-113-002 (“Property”) and is part
14   of the Los Prados Community Association (“HOA’);
15          2.       Mary M. Moncada executed a first Deed of Trust stating it was securing a loan in
16   the amount of $344,250.00 (the “Note”) recorded on June 8, 2007 in the Official Records of
17   Clark County, Nevada as Book and Instrument Number 20070608-0000660 (“Deed of Trust”).
18   The Deed of Trust named Mortgage Electronic Registration Systems, Inc. (“MERS”) as the
19   beneficiary;
20          3.       An Assignment of Deed of Trust transferring the beneficiary interest under the
21   Deed of Trust from MERS to U.S. Bank was recorded on May 26, 2010 in the Official Records
22   of Clark County, Nevada as Book and Instrument Number 201005260003078;
23          4.       On May 9, 2011, a Notice of Default and Election to Sell was recorded against
24   the Property by Nevada Association Services, Inc. (“NAS”), as agent for HOA;
25          5.       On October 17, 2011, a Notice of Foreclosure Sale was recorded against the
26   Property by NAS, as agent for HOA;
27          6.       On April 5, 2013, a second Notice of Foreclosure Sale was recorded against the
28   Property by NAS, as agent for HOA;



                                                      2
                 Stipulation and Order for Dismissal (Case No.: 2:17-cv-01677-JCM-NJK)
     Case 2:17-cv-01677-JCM-NJK Document 78 Filed 02/05/19 Page 3 of 6




 1          7.        NAS sold the Property on behalf of HOA on April 26, 2013 (“HOA Sale”) to
 2   SFR by Foreclosure Deed;
 3          8.        As a result of the HOA Sale, NAS collected proceeds in excess of the HOA’s
 4   statutory lien in the amount of $8,816.43 (the “Excess Proceeds”);
 5          9.        On April 29, 2013, a Foreclosure Deed naming SFR as the grantee was recorded
 6   as Book and Instrument Number 201304290001692 in the official records of the Clark County
 7   Recorder;
 8          10.       At the time of the HOA Sale, U.S. Bank was the recorded beneficiary of the
 9   Deed of Trust;
10          11.       On June 15, 2017, U.S. Bank filed a Complaint for Quiet Title and Wrongful
11   Foreclosure in this action, naming SFR, HOA and NAS [ECF No. 1];
12          12.       On July 21, 2017, HOA filed an Answer to U.S. Bank’s Complaint [ECF No.
13   14];
14          13.       On July 24, 2017, SFR filed an Answer to U.S. Bank’s Complaint and a
15   Counterclaim/Crossclaim against U.S. Bank, Borrower and Salvatore A. Moncada for Quiet
16   Title [ECF No. 16];
17          14.       On September 8, 2017, U.S. Bank filed a Motion for Summary Judgment [ECF
18   No. 24], which both SFR and HOA opposed [ECF Nos. 31 and 33]. SFR also filed a Motion for
19   FRCP 56(d) Relief [ECF No. 32], which U.S. Bank opposed [ECF No. 41];
20          15.       On December 22, 2017, U.S. Bank filed a Motion for Protective Order [ECF No.
21   51], which SFR opposed [ECF No. 58];
22          16.       The undersigned Parties have come to a resolution regarding their respective
23   claims and interest in the Property and the Excess Proceeds;
24          17.       The undersigned Parties have, or will, execute a settlement agreement, the terms
25   of which are confidential, but under which U.S. Bank agrees to relinquish its right, title and
26   interest in the Property for agreed-upon consideration;
27          18.       SFR agrees to relinquish any right, title and interest in the Excess Proceeds;
28



                                                      3
                 Stipulation and Order for Dismissal (Case No.: 2:17-cv-01677-JCM-NJK)
     Case 2:17-cv-01677-JCM-NJK Document 78 Filed 02/05/19 Page 4 of 6




 1              19.   All other claims asserted by or against any of the undersigned Parties hereto shall
 2   be dismissed with prejudice;
 3              20.   Nothing in this Stipulation should be construed as intended to benefit any other
 4   party not identified as the undersigned Parties hereto, and in particular, shall not constitute a
 5   waiver or relinquishment of any claims by U.S. Bank against the HOA, NAS and Borrower or
 6   of a waiver or relinquishment of any claims by SFR against the Borrower as former unit owner
 7   and
 8              21.   Each Party shall bear its own fees and costs incurred in this litigation and
 9   settlement.
10              IT IS HEREBY STIPULATED AND AGREED that claims asserted against SFR in
11   U.S. Bank’s June 15, 2017 Complaint shall be dismissed with prejudice;
12              IT IS HEREBY STIPULATED AND AGREED that claims asserted against U.S.
13   Bank in SFR’s July 24, 2017 Counterclaim/Crossclaim shall be dismissed with prejudice;
14              IT IS FURTHER STIPULATED AND AGREED that U.S. Bank’s September 8, 2017
15   Motion for Summary Judgment [ECF No. 24] shall be withdrawn only as to SFR and shall not
16   affect claims and arguments asserted therein against HOA and HOA Trustee;
17              IT IS FURTHER STIPULATED AND AGREED that SFR’s October 2, 2017 Motion
18   for FRCP 56(d) Relief [ECF No. 32] and U.S. Bank’s December 22, 2017 Motion for Protective
19   Order [ECF No. 51] shall be withdrawn as moot;
20              IT IS FURTHER STIPULATED AND AGREED that SFR hereby relinquishes any
21   right, title and interest in the Excess Proceeds;
22              IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and
23   Order is intended to be, or will be, construed as an admission of the claims or defenses of the
24   Parties;
25              IT IS FURTHER STIPULATED AND AGREED that this Stipulation and Order is in
26   no way intended to impair the rights of U.S. Bank (or any of its authorized agents, investors,
27   affiliates, predecessors, successors, and assigns) to pursue any and all remedies against the
28   HOA and NAS with regard to the Property or Excess Proceeds and against the Borrower, as



                                                       4
                  Stipulation and Order for Dismissal (Case No.: 2:17-cv-01677-JCM-NJK)
     Case 2:17-cv-01677-JCM-NJK Document 78 Filed 02/05/19 Page 5 of 6




 1   defined in the Note, that U.S. Bank (or any of its authorized servicers, agents, investors,
 2   affiliates, predecessors, successors, and assigns) may have relating to the Note, including the
 3   right to sue the Borrower for any deficiency judgment;
 4          IT IS FURTHER STIPULATED AND AGREED that this Stipulation and Order is in
 5   no way intended to impair the rights of SFR (or any of its authorized agents, investors,
 6   predecessors, successors, and assigns) to pursue quiet title against Salvatore A. Moncada and
 7   Mary M. Moncada.
 8          IT IS FURTHER STIPULATED AND AGREED that the settlement entered into by
 9   and between the undersigned Parties has been entered into in good faith, pursuant to NRS
10   17.245; and
11   ///
12
13   ///
14
15   ///
16
17   ///
18
19   ///
20
21   ///
22
23   ///
24
25   ///
26
27   ///
28



                                                    5
               Stipulation and Order for Dismissal (Case No.: 2:17-cv-01677-JCM-NJK)
     Case 2:17-cv-01677-JCM-NJK Document 78 Filed 02/05/19 Page 6 of 6




 1          IT IS FURTHER STIPULATED AND AGREED that each Party shall bear its own
 2   attorney’s fees and costs incurred in this litigation and settlement.
 3
     Dated this 4th day of February, 2019.            Dated this 4th day of February, 2019.
 4
     WRIGHT, FINLAY & ZAK, LLP                        KIM GILBERT EBRON
 5
 6   /s/Yanxiong Li                                   /s/Jacqueline A. Gilbert_______________
     Dana Jonathon Nitz, Esq.                         DIANA S. EBRON, ESQ.
 7   Nevada Bar No. 00050                             Nevada Bar No. 10580
 8   Yanxiong Li, Esq.                                JACQUELINE A. GILBERT, ESQ.
     Nevada Bar No. 12807                             Nevada Bar No. 10593
 9   7785 W. Sahara Avenue, Suite 200                 KAREN L. HANKS, ESQ.
     Las Vegas, Nevada 89117                          Nevada Bar No. 9578
10   Attorneys for U.S. Bank National                 7625 Dean Martin Drive, Suite 110 300 S.
11   Association, as Trustee for Structured Asset     Fourth Street, Suite 1550
     Securities Corporation Mortgage Loan             Las Vegas, Nevada 89101
12   Trust 2007-BNC1, Mortgage Pass-Through           Attorneys SFR Investments Pool 1, LLC
     Certificates, Series 2007-BNC1
13
14
                                                  ORDER
15
            Based on the foregoing Stipulation by and between the parties, and good cause
16
     appearing, IT IS SO ORDERED.
17
18          February 12, 2019
     Dated:_______________________
19                                                  _________________________________________
                                                    UNITED STATES DISTRICT COURT JUDGE
20
21
22
23
24
25
26
27
28



                                                     6
                Stipulation and Order for Dismissal (Case No.: 2:17-cv-01677-JCM-NJK)
